Exhibit 3.3 BARBARA K. CEGAVSKE Secretary of State 202 North Carson Street Carson City, Nevada 89701-4201 (775) 684-5708 Website: www.nvsos.gov Articles of Exchange (PURSUANT TO NRS 92A.200) Page 1 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Articles of Exchange (Pursuant to NRS Chapter 92A - excluding 92A.200(4b)) 1) Name and jurisdiction of organization of each constituent entity (NRS 92A.200): o If there are more than two constituent entities, please check box and attach an 81/2" x 11" blank sheet listing the entities continued from article one. Respect Your Universe, inc. Name of acquired entity Nevada Corporation Jurisdiction Entity type and, RY1.: Apparel Inc. Name of acquiring entity British Columbia, Canada Corporation Jurisdiction Entity type * 2) The undersigned declares that a plan of exchange has been adopted by each constituent entity(NRS 92A.200). * Corporation, non-profit corporation, limited partnership, limited-liability limited partnership, limited-liability company or business trust. FILING FEE: $350.00 Nevada Secretary of State 92A Exchange Page 1 This form must be accompanied by appropriate fees.
